Citation Nr: 1745758	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  11-25 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury. 

2.  Entitlement to service connection for residuals of a back injury. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1957.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded the issues on appeal for additional development, most recently in March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2017 remand requested that an addendum medical opinion be obtained from the examiner who provided a March 2016 DBQ Medical Opinion (or a suitable substitute if this individual was unavailable) that included consideration of the fact that the Veteran's service treatment records were fire-related, and the only available service treatment record consisted of the report of his entrance physical examination.  

In March 2017, the March 2016 examiner provided another medical opinion regarding the Veteran's head injury, and another medical opinion regarding the Veteran back injury, sleep apnea and hypertension.  The latter opinion did not acknowledge that the Veteran's service treatment records were fire-related, and the only available service treatment record consisted of the report of his entrance physical examination.  A June 2017 addendum/clarification medical opinion did acknowledge this fact, but only addressed the Veteran's head injury.  

The AOJ continued the denial of the claims in a supplemental statement of the case (SSOC) dated August 8, 2017; however, the SSOC and notice letter were returned to VA as undeliverable on August 28, 2017.  It appears that VA may be using an incorrect or incomplete address.  The relevant part of the address was listed on the SSOC as "221 BAILIFF CT UNIT", instead of "221 BAILIFF CT UNIT A."  

After completing the actions on remand, the SSOC could be sent to the Veteran's correct address.   

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's eFolders any outstanding VA medical records.

2.  Return copies of all relevant records from the eFolders to the examiner who provided the March 2016 DBQ Medical Opinion (or a suitable substitute if this individual is unavailable) for an addendum.

Following a review of the relevant medical evidence in the eFolders, the medical history and the March 2016 DBQs and DBQ Medical Opinion, the examiner should address whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's back injury, sleep apnea and hypertension were caused or aggravated by the Veteran's active duty.

The examiner is specifically requested to acknowledge that the Veteran's service treatment records are fire-related, and the only available service treatment record consists of the report of his entrance physical examination.

A complete rationale for all opinions provided must be included in the report provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate each of the Veteran's claims on appeal.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The SSOC should be sent to the Veteran's correct, complete address.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

